Citation Nr: 1754946	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-40 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for stuttering, to include as due to dementia and Parkinson's disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946 and from May 1950 to August 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the Veteran's claims in April 2017.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Notably, the Board also remanded the claim of entitlement to service connection for bilateral hearing loss.  The RO granted the claim in a September 2017 rating decision.  As this was a full grant of the benefits sought on appeal, the issue is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran had a diagnosis of tinnitus during the appeal period. 

2.  The evidence is not sufficient to show that the Veteran had a diagnosis of Parkinson's disease during the appeal period. 

3.  The evidence is not sufficient to show that the Veteran had a stuttering disability during the appeal period.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2017).  

2.  The criteria for entitlement to service connection for Parkinson 's disease have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2017).  

3.  The criteria for entitlement to service connection for stuttering have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

Regarding the Veteran's tinnitus claim, the Veteran's post service treatment records are silent for complaints of ringing in the ears.  In addition, the Veteran's private treatment records include a list of his active medical conditions.  Notably, hearing loss is included and tinnitus is not listed.   In addition, in a September 2013 private audiological evaluation, the Veteran denied tinnitus.   The Veteran also denied tinnitus during a September 2013 VA audiological evaluation.  Thus, there is no evidence to support finding a current diagnosis of tinnitus.  

With respect to the Veteran's claims for Parkinson's disease the preponderance of the evidence indicates that the Veteran does not have Parkinson's disease but has parkinsonism as a result of his service-connected dementia.  An October 2013 VA examination report diagnosed the Veteran with possible Parkinson's, and a subsequent July 2015 VA examination report found that the Veteran did not have a diagnosis of Parkinson's.  A February 2014 letter from the Veteran's private neurologist, noted that the Veteran had a diagnosis of parkinsonism.  

The Veteran was afforded an additional VA examination in April 2017.  The examiner indicated that the Veteran does not have a diagnosis of Parkinson's disease but instead has parkinsonism due to his service connected vascular dementia.  The examiner explained that parkinsonism is a syndrome characterized by tremors, bradykinesia, rigidity and postural instability.  

Similarly with respect the Veteran's stuttering, the examiner reported that the predominance of medical literature supports the conclusion that stuttering is a symptom associated with parkinsonism.   As the Veteran's parkinsonism and stuttering are manifestations of his service-connected dementia, they are not sufficient diagnoses for the grant of service connection.   

In sum, service connection for tinnitus, Parkinson's disease, and stuttering is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for Parkinson's disease is denied. 

Entitlement to service connection for stuttering is denied. 


____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


